Case 3:20-cv-00865-BAS-AHG Document 53 Filed 08/10/20 PageID.2960 Page 1 of 3



  1 Charles S. LiMandri, SBN 110841            Harmeet K. Dhillon (SBN: 207873)
    Paul M. Jonna, SBN 265389                  Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell, SBN 292480            Gregory R. Michael (SBN: 306814)
  3 LIMANDRI & JONNA LLP                       DHILLON LAW GROUP INC.
    P.O. Box 9120                              177 Post Street, Suite 700
  4 Rancho Santa Fe, CA 92067                  San Francisco, CA 94108
  5 Telephone: (858) 759-9930                  Telephone: (415) 433-1700
    Facsimile: (858) 759-9938                  Facsimile: (415) 520-6593
  6 cslimandri@limandri.com                    harmeet@dhillonlaw.com
  7 pjonna@limandri.com                        mmeuser@dhillonlaw.com
    jtrissell@limandri.com                     gmichael@dhillonlaw.com
  8
  9 Thomas Brejcha, pro hac vice*              Attorneys for Plaintiffs
    Peter Breen, pro hac vice*
 10 THOMAS MORE SOCIETY
    309 W. Washington St., Ste. 1250
 11
    Chicago, IL 60606
 12 Tel: (312) 782-1680
    tbrejcha@thomasmoresociety.org
 13 pbreen@thomasmorsociety.org
 14 *Application forthcoming
 15 Attorneys for Plaintiffs
 16
 17                     UNITED STATES DISTRICT COURT
 18                  SOUTHERN DISTRICT OF CALIFORNIA
19 SOUTH BAY UNITED                             Case No.: 3:20-cv-865-BAS
   PENTECOSTAL CHURCH, a California
20                                              Notice of Motion and Renewed
   nonprofit corporation, and BISHOP
21 ARTHUR HODGES III, an individual,            Motion for a Temporary
                                                Restraining Order / Preliminary
22               Plaintiffs,                    Injunction
 23 v.                                          Judge:   Cynthia Bashant
24 GAVIN NEWSOM, in his official capacity       Dept:    Courtroom: 4B
                                                Date:    TBD
25 as the Governor of California, et al.,       Time:    No Oral Argument Unless
                Defendants.                              Requested by the Court
26
 27                                             ORAL ARGUMENT REQUESTED

28

                  Notice of Motion and Renewed Motion. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53 Filed 08/10/20 PageID.2961 Page 2 of 3



  1 TO: THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
  2         RECORD:
  3         PLEASE TAKE NOTICE that Plaintiffs South Bay United Pentecostal
  4 Church and Bishop Arthur Hodges III, by and through counsel, will and hereby do
  5 renew their motion for a temporary restraining order / preliminary injunction
  6 pursuant to Fed. R. Civ. P. 65(b), seeking an order enjoining Defendants Gavin
  7 Newsom, in his official capacity as the Governor of California; Xavier Becerra, in his
  8 official capacity as the Attorney General of California, Sonia Angell, in her official
  9 capacity as California Public Health Officer, Wilma J. Wooten, in her official capacity
 10 as Public Health Officer, County of San Diego, Helen Robbins-Meyer, in her official
 11 capacity as Director of Emergency Services, and William D. Gore, in his official
 12 capacity as Sheriff of the County of San Diego (“Defendants”), as follows:
 13         Defendants, their agents, employees, and successors in office, are restrained
 14 and enjoined from enforcing, trying to enforce, threatening to enforce, or otherwise
 15 requiring compliance with:
 16         1. any industry-specific standards for Places of Worship that do not apply to
 17             other industries;
 18         2. any government order treating Places of Worship dissimilarly from
 19             shopping (whether deemed by California to be essential or non-essential
20              shopping), restaurants, factories, and protests; and
 21         3. any prohibition on indoor worship services, including singing or chanting
22              during such worship services.
 23         This Motion is made on the grounds that Plaintiffs are likely to succeed on the
24 merits of this case, they will suffer irreparable harm without injunctive relief, the
 25 balance of equities tips sharply in their favor, and the relief sought is in the public
 26 interest.
 27         Good cause exists to issue the requested Order to preserve Plaintiffs’ rights
28 under the Constitution of the United States and the Constitution of the State of
                                             1
                   Notice of Motion and Renewed Motion. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53 Filed 08/10/20 PageID.2962 Page 3 of 3



  1 California, and to avoid irreparable harm to those rights. This Motion is supported by
  2 the accompanying Memorandum of Points and Authorities; by the declarations of
  3 Plaintiff Bishop Arthur Hodges III, Attorney Jeffrey M. Trissell, Esq., and experts
  4 Dr. Charles Cicchetti, Dr. James Lyons-Weiler, Sean G. Kaufmann, Dr. George
  5 Delgado, and Dr. Jayanta Bhattacharya, and all exhibits attached thereto; by the
  6 Verified Second Amended Complaint (Dkt. 47); by the prior briefing (Dkt. 12, 29, 36,
  7 45); by the prior declarations of Bishop Hodges (Dkt. 12-2, 45-2); by the prior
  8 declaration of Dr. Delgado (Dkt. 12-3); by the prior attorney declarations with
  9 exhibits (Dkt. 12-4, 45-3); by the prior requests for judicial notice (Dkt. 13, 21, 45-4);
 10 and by such further argument and evidence that may be adduced at any hearing on
 11 this matter or of which the Court may take judicial notice.
 12        Plaintiffs request that the Court waive any bond requirement, because
 13 enjoining Defendants from unconstitutionally prohibiting religious practices will not
 14 financially affect Defendants.
 15
 16                                          LiMANDRI & JONNA LLP
 17
 18 Dated: August 10, 2020             By:   ____________________
 19                                          Charles S. LiMandri
                                             Paul M. Jonna
20                                           Jeffrey M. Trissell
 21                                          Attorneys for Plaintiffs
22
 23
24
 25
 26
 27
28
                                                 2
                  Notice of Motion and Renewed Motion. for TRO / Prelim. Inj.
